Citation Nr: 0103749	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-25 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
February 1996.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefit sought in March 1999, 
and the veteran appealed.  He and his spouse provided 
testimony during a hearing which was held at the RO in 
October 1999.  


FINDING OF FACT

The veteran's sleep apnea did not have its onset in service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
sleep apnea.  

In the interest of clarity, the factual background of this 
case will be reviewed first.  Thereafter, the pertinent law 
and VA regulations will be discussed.  Finally, the Board 
will analyze the veteran's claim and render a decision.


Factual background

Service medical records

The veteran's service medical records are contained in the 
claims folder.  These medical records do not indicate that 
the veteran was diagnosed  with sleep apnea or that he had 
problems with his breathing or with his sleep.  The veteran 
denied having or having had shortness of breath and asthma 
when he completed dental patient medical histories in 1988, 
1989, 1990, 1991, 1993, 1994, and May 1995, and he reported 
being in good or excellent health during the six dental 
health evaluations when he did indicate what his impression 
of his present health was.

In September 1991, a service pulmonary function test was 
normal.  

The veteran was started on a weight control program in May 
1991, when he was 70.5 inches tall and weighed 189 pounds 
disrobed.  A March 1995 service wellness clinic report 
indicates that the veteran was 71.5 inches tall, weighed 226 
pounds, and had an ideal body weight of 140 to 184 pounds.  

Post-service evidence

Upon his discharge from service in February 1966, the veteran 
filed claims for service connection for varicose veins, 
chronic sinusitis, bilateral hearing loss, and bilateral foot 
disability.  He did not refer to or claim service connection 
for sleep apnea.  

On VA general medical examination in April 1996, the veteran 
did not complain of sleep apnea.  He was not reported to 
appear to be tired or fatigued.  Sleep apnea was not 
diagnosed.  On clinical examination the veteran weighed 
252.87 pounds.

Those records included May 1998 VA treatment records.  A VA 
physician stated in a May 1998 VA medical record that the 
veteran's symptoms were compatible with obstructive sleep 
apnea. The veteran was admitted for nocturnal pulse oximetry.  
The veteran reported that he was tired all the time, that he 
snored, that he would stop breathing when he slept, that he 
was not sleeping well.  The veteran reported having a large 
weight gain after leaving the military, and that he would 
snore a lot, that he would sleep poorly.  

In May 1998, VA health care provider O., a respiratory 
therapist, performed a nocturnal oximetry study on the 
veteran, and reported results from it.  Afterwards, the 
veteran left the ward with CPAP equipment.

A claim for service connection for sleep apnea was received 
from the veteran in September 1998.

On VA pulmonary examination in October 1998, it was noted 
that the examination was being conducted in order to render 
an opinion as to whether or not the veteran's sleep apnea was 
a result of his time in the service.  The veteran reported 
that he had  had any work-up while he was in the service and 
that he did not seem to have any problems when he was in the 
service.  Of note was the fact that the veteran had had a 
"tremendous weight gain" after leaving the service.  He 
currently weighed 305 pounds, even after having lost 20 or 30 
pounds.    

After going through the veteran's medical records, the VA 
physician found "that there is no service connection for the 
sleep apnea at all."  The physician further opined veteran's 
sleep apnea was undoubtedly due entirely to his weight gain 
and this could not be related back to his time of service.  

During a hearing which was held at the RO in October 1998, 
the veteran testified that during service, he had had 
problems staying awake during work, so he thought he might 
have had sleep apnea at that time.  His wife testified that 
after about 1992 or 1993, the veteran started getting tired 
when they would go out on trips and so forth.  Also, she 
would have to wake him up in the middle of the night because 
he would be snoring so loudly or gasping in the manner in 
which he would when he would wake himself up.

In December 1998, the veteran had a VA sleep study which 
revealed a significant obstructive event.  

An October 1999 letter from the veteran's mother states that 
during the time her son was home on leave in March 1989, they 
noticed that he snored very loudly.  When they saw him again 
in April 1991, his snoring was loud and he was also tired 
most of the time and he fell asleep every time he sat down.  
They questioned the condition he was in since he was driving 
and they were concerned.  

A December 1999 letter from B.D.L., M.D., indicates that he 
was approached by the veteran.  After interviewing the 
veteran and reviewing medical records, Dr. L. suspected that 
it was "as likely as not" the veteran may had obstructive 
sleep apnea while he was on active duty.    

A February 2000 VA medical record notes that the veteran was 
70 inches tall and weighed 307 pounds in May 1999.  The 
physician reviewed the veteran's entire medical record as 
well as lay statements from the veteran's family, and stated 
that there was no objective medical evidence that it was as 
likely as not that the veteran's sleep apnea was present or 
had its onset during service.  The VA physician noted that 
the veteran was on a weight control program in the military 
and had had no complaints referable to sleep apnea during 
service, and that he had had a major weight gain since 
leaving the military environment.  The VA physician stated 
that the most common cause of sleep apnea was obesity.

In the RO's Supplemental Statement of the Case to the veteran 
adjudicating the merits of his claim, it provided him with 
the provisions of The Merck Manual, 17th edition, which 
states, in pertinent part, that obstructive sleep apnea 
occurs most often in moderately or severely obese persons.  
Upper airway narrowing leads to obstruction during sleep.  
Apneic periods last at least ten seconds and for up to two 
minutes.  Repeated nocturnal obstruction may cause a 
repeating cycle of sleep, obstructive choking, and arousal 
with gasping.  Daytime drowsiness follows.  

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of service as shown by 
service records, the official history of each organization in 
which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 3.303(a); see also Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

VA's duty to assist 

The Veterans Claims Assistance Act of 2000 [VCAA] provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA,  unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law further provides 
that VA may defer providing assistance pending the submission 
by the claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).   

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).


Analysis

Preliminary matters

As noted above, the recently enacted VCAA clarified VA's duty 
to assist veterans in the development of their claims.  The 
Board has reviewed the record carefully in order to determine 
whether this has been accomplished in this case.

It appears that all pertinent records have been obtained with 
respect to the issue on appeal. The veteran has not indicated 
that additional evidence exists, and the record does not 
contain any references which would lead the Board to conclude 
that any other pertinent evidence, medical or otherwise, need 
be obtained.  In fact, the veteran in April 2000 indicated 
that VA has all the evidence before it.  Moreover, the 
veteran has been afforded VA examinations and he has been 
given ample opportunity to present evidence and argument, 
including presenting testimony at a personal hearing.   

Accordingly, the Board concludes that VA's duty to assist has 
been accomplished in this case and that this issue may be 
discussed on its merits.

The Board additionally notes that the RO originally denied 
the veteran's claim as not well grounded in March 1999.  The 
VCAA later foreclosed not well groundedness as a reason for 
denying veteran's claims.   However, since March 1999 the RO 
has adjudicated his claim on the merits without regard to 
well groundedness, so there is no need to remand this claim 
for additional adjudication.  Cf. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) [when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby].


Discussion

In this case, the Board must decide whether the evidence 
shows that the veteran's sleep apnea had its onset in 
service.  

Evidence in the veteran's favor includes his own statements 
and the opinion of Dr. L., who after a review of certain 
medical evidence indicated that it was as likely as not that 
the veteran had sleep apnea while he was on active duty.

Evidence against the veteran's claim consists of the 
veteran's service medical records, which are negative for 
complaints of, treatment for or a diagnosis of sleep apnea; 
no medical evidence of sleep apnea for over two years after 
service, including the report of the April 1996 VA physical; 
and October 1998 and February 2000 VA medical opinions which 
specifically indicated that sleep apnea was not present 
during service but rather was attributable to post-service 
obesity.  

After carefully evaluating the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  

With respect to the veteran's own statements to the effect 
that he had sleep apnea which was misdiagnosed during 
service, it is now well established that as a layperson he is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

With respect to Dr. L.'s December 1999 opinion to the effect 
that it was "as likely as not" that the veteran had sleep 
apnea while he was on active duty, the opinion is extremely 
brief and conclusory in nature and presents no specific 
reasons whatsoever for the stated conclusion that the 
veteran's claimed sleep apnea may have existed during 
service.  On the other hand, the two VA physicians who opined 
to the contrary specifically linked the veteran's sleep 
apnea, which they concluded began after service, to his 
obesity, which also occurred after service.  These two 
opinions are therefore supported by the medical records in 
this case.  Dr. L.'s opinion is not.

The Board is of course aware that the veteran was fighting a 
weight problem during service.  However, there is no 
indication that he was obese during service.  Indeed, the 
medical records indicated a "tremendous weight gain" to 
over 300 pounds after the veteran left service. 

The Board has the "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F3d. 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  
In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

It is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons or bases.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995). 

In this case, in the context of the evidence of record, the 
Board places greater weight on the October 1998 and February 
2000 opinions of the VA physicians who considered and 
discussed the medical history, than it does on the opinion of 
Dr. L.  In contrast to the VA medical opinions rendered in 
October 1998 and February 2000, a logical, articulated reason 
for why the service physician felt the veteran's sleep apnea 
was related to service in light of its existence and 
treatment more than two years after service is lacking in Dr. 
L.'s opinion. 
In short, the evidence -- in particular the service medical 
records, the April 1996 VA examination report, and the VA 
medical records and opinions from 1998 and 2000 -- when 
viewed as a whole, overwhelmingly indicates that the 
veteran's sleep apnea did not start in service.

ORDER

Entitlement to service connection for sleep apnea is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

